920 F.2d 1039
287 U.S.App.D.C. 245
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.KWONG MAN-FAI, a/k/a Simon Kwong, Appellant.
Nos. 89-3106, 89-3108 and 90-3039.
United States Court of Appeals, District of Columbia Circuit.
Dec. 19, 1990.

Before RUTH BADER GINSBURG, SILBERMAN and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause was heard on appeal from the United States District Court for the District of Columbia.  The Court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.R. 14(c).  For the reasons set forth in the memorandum accompanying Ng Wah v. United States (No. 89-3117 and No. 90-3146), it is


2
ORDERED and ADJUDGED by the Court that the District Court's orders of June 15, 1989, denying appellant's pre-sentence motion to withdraw guilty plea, and January 11, 1990, denying appellant's post-sentencing motion to withdraw guilty plea pursuant to 28 U.S.C. Sec. 2255, be affirmed.


3
It is FURTHER ORDERED, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15.